United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                    IN THE UNITED STATES COURT OF APPEALS                       July 20, 2006

                              FOR THE FIFTH CIRCUIT                       Charles R. Fulbruge III
                                                                                  Clerk


                                     No. 05-51364
                                   Summary Calendar

      UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

                                  versus

      SHAMICA LONETTE STILLEY,

                                           Defendant-Appellant.




               Appeal from the United States District Court for
                        the Western District of Texas
                       (USDC No. 7:05-CR-50-ALL)
      _________________________________________________________

Before REAVLEY, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*1

      Shamica Stilley was convicted of possession with intent to distribute marijuana.

      Stilley appeals the denial of her motion to suppress as well as the admission of


      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                           Page 1
          404(b) extraneous offense evidence. We affirm for the following reasons:

1.        Under the two-part Terry reasonable suspicion test, we inquire whether the

officer’s        action during a traffic stop was: (1) “justified at its inception”; and (2)

“reasonably related in scope to the circumstances which justified the interference in the

first            place.” Terry v. Ohio, 392 U.S. 1, 19-20, 88 S. Ct. 1868, 1879, 20 L. Ed. 2d

889,             905 (1968). In United States v. Gonzalez, 328 F.3d 755 (5th Cir. 2003), the

                 defendant appealed a narcotics conviction for drugs found in the course of a

traffic          stop. The court held that nervous behavior exhibited by Gonzalez gave rise

to               additional reasonable suspicion that Gonzalez was involved in drug

trafficking. Id.        at 758. Like Gonzalez, Stilley was found late at night on a road

associated with                drug trafficking and exhibited physical manifestations of

nervousness. Stilley’s                 claim to have experienced pregnancy-related

contractions is inconsistent with the                 act of driving alone to Dallas at 2:00 a.m.

Taken together, these facts gave rise to a            reasonable suspicion that Stilley was

involved in drug trafficking.

2.        The voluntariness of consent is a question of fact to be determined from a totality

of        the circumstances, and we review the district court’s finding of voluntariness for

          clear error. United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The totality

                 of the circumstances under which the voluntariness of consent to a search is

to be            reviewed includes: (1) the voluntariness of the defendant’s custodial status;

(2) the          presence of coercive police procedures; (3) the extent and level of the

                                               Page 2
              defendant’s cooperation with the police; (4) the defendant’s awareness of

her right     to refuse to consent; (5) the defendant’s education and intelligence; and (6)

the           defendant’s belief that no incriminating evidence will be found. United

States v.              Valentine, 401 F.3d 609, 613 (5th Cir. 2005). Stilley’s level of

cooperation with the          police was high, as demonstrated by her decision to volunteer

details about her             family situation and putative perfume business. With respect

to Stilley’s education        and intelligence, there is no record evidence that Stilley failed

to understand that            her verbal consent would result in a physical search.

Accordingly, we cannot say                  that the district court’s voluntariness conclusion

was clearly erroneous.

3.     “A warrantless arrest must be based on probable cause.” United States v. Wadley,

              59 F.3d 510, 512 (5th Cir. 1995). Aluminum packages are not normally

found in               gas tanks. Under the totality of the circumstances, there was probable

cause to               make the arrest.

4.     We review evidentiary rulings for abuse of discretion. United States v. Peters, 283

       F.3d 300, 312 (5th Cir. 2002). Evidence of extrinsic offenses is admissible if it is

       (1) relevant to an issue other than the defendant’s character, and (2) the incremental

       probative value of the evidence is not substantially outweighed by the danger of

       unfair prejudice to the defendant. United States v. Beechum, 582 F.2d

       898, 911 (5th Cir. 1978). By pleading not guilty, Stilley raised the issue of

              knowledge and intent. United States v. Thomas, 348 F.3d 78, 86 (5th Cir.

                                             Page 3
2003)                   (“[T]he issue of intent is material to prosecution of drug trafficking

offenses.”).            Evidence of Stilley’s prior marijuana distribution was relevant to

issues other than       her character; it was relevant to prove her knowledge of and

experience with                 marijuana sales in the area and her continuing intent to engage

in this activity. The           highly probative value of this evidence was not substantially

outweighed by the               danger of unfair prejudice in light of the other evidence

introduced at trial                    implicating Stilley as a distributor of marijuana. Lastly,

the trial judge gave the jury          a limiting instruction. For these reasons, the trial court

did not abuse its discretion.

Affirmed.




                                               Page 4